The following opinion was filed April 24, 1944:
Upon petitioner's motion for a rehearing there are asserted numerous matters of fact which were not alleged in her petition, and therefore were not involved and could not be taken into consideration by the trial court in granting the order to quash the writ, or by this court in reviewing and affirming that order.  The motion to quash and the appeal presented the same questions that would ordinarily be raised by an order sustaining a demurrer on the ground that the petition does not state facts sufficient to constitute a cause of action. *Page 586b 
The determination in our original opinion, based upon petitioner's allegations that she was a stenographer in the police department, is to the effect that under the statute as construed by us she showed no right to participation in a pension fund by reason of such allegation.  The decision determines nothing beyond this, and, particularly, does not determine the status of persons who, although not formally designated "policemen," may have had assigned to them many of the same hazardous duties as are ordinarily considered to be police activities.  Upon these matters we make no determination and express no opinion.
However, in so far as the motion to quash was in the nature of a demurrer, it may be proper, upon a sufficient showing in the trial court, to provide, in connection with the order quashing the writ, for the granting of leave to petitioner to amend her petition if there are other facts which may materially alter or affect her status.
By the Court. — Motion denied, without costs; and cause remanded for further proceedings in accordance herewith. *Page 587